—Proceeding pursuant to CPLR article 78 (transferred to this Court by ordefi of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report and testimony of the correction officer who authored it and who had investigated the incident provide substantial evidence to support the determination finding petitioner guilty of violent conduct and other charges arising out of the assault of another inmate, notwithstanding that the correction officer did not witness the assault and that the victim subsequently denied that petitioner assaulted him (see, Matter of Primo v Goord, 266 AD2d 602). Petitioner’s claims that he was denied documentary evidence and witnesses were not raised on his administrative appeal and, therefore, they were not preserved for our review (see, Matter of Chujoi v Selsky, 272 AD2d 801, lv denied 95 NY2d 762). In any event, were we to consider the claims, we would find them insufficient to warrant annulment of the determination.
Cardona, P. J., Mercure, Peters, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.